Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed in view of Applicant’s arguments and proposed amendments. None of the references along or in combination teaches the limitations recited in the independent claims as a whole. Specifically:
The application recites a method. In this method, a scene data is captured within a physical scene, a virtual scene visual representation (VSVR) is generated based on the scene data; scene information is decided based on the VSVR and the scene data, wherein the scene information comprises segmentation masks, wall planes, and a floor plane, a plurality of dense depth maps for the physical scene are generated by biasing a set of neural networks, each configured to generate a dense depth map of the plurality, with the scene information as prior knowledge during inference; based on the plurality of dense depth maps, a final segmentation masks, final wall planes, and a final floor plane are generated, then a virtual model is generated, which comprises fusing different scene components from the plurality of dense depth maps into the virtual model; and finally transmitting the VSVR, the virtual model, the final segmentation masks, the final wall planes, and the final floor plane to a user.
The reference Kutliroff et al. (US 2017/0243352 A1) teaches a method of 3D 
Ulbrich et al. (US 10832487 B1) teaches a depth map generation method. In this method, a first image and a second image are captured from different perspectives. Based on the first and the second image, a sparse depth image of the second image is generated. Based on the second image and the sparse depth image, the dense depth map of the second image is generated. This method can continue to be used to generated depth map for a third image. In this method, the dense depth map of the second image is generated by applying a neural network to the sparse depth map of the second image and the respective plurality of second pixel values. However, Ulbrich does not teach biasing a set of neural networks, each configured to generate a dense depth map of the plurality, with the scene information as prior knowledge during inference;  generating a final segmentation masks, final wall planes, and a final floor plane based on the plurality of dense depth maps; generating a virtual model, comprising fusing different scene components from the plurality of dense depth maps into the virtual model; and transmitting the VSVR, the virtual model, the final segmentation masks, the final wall planes, and the final floor plane to a user.” as recited in claim 1.  Kutlifoff also does not teach “generating a plurality dense geometric representations of the physical scene by biasing a set of neural networks, each configured to generate a dense geometric representation of the plurality, with the scene information as prior knowledge during inference;  … determining the virtual model, wherein the virtual model comprises a physical position for each pixel of the VSVR, wherein the physical position is determined from the plurality of dense geometric representations; and transmitting the VSVR and the virtual model to a user.” as recited in claim 
Yao et al. (US 2020/0082198 A1) teaches a method of using a neural network to perform semantic segmentation mask, which is then used to produce semantic features. In the reference, semantic features, such as wall, floor are detected. However, Yao does not teach the limitation recited in claim 1 and claim 5 as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yanna Wu whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANNA WU/Primary Examiner, Art Unit 2611